Citation Nr: 0603228	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition 
with arthritis, to include as secondary to a service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active service from October 1940 to June 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the veteran requested a Travel Board 
hearing in his October 2003 substantive appeal.  However, he 
cancelled the hearing scheduled in March 2005.  He then 
failed to report for the hearing re-scheduled in September 
2005. Therefore, the hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2005) (discussing failure to 
appear at a hearing).

The Board notes that the veteran submitted additional private 
medical evidence regarding his claim for hypertension after 
the RO issued its September 2003 supplemental statement of 
the case (SSOC).  It did not issue another SSOC after receipt 
of this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37 (2005) 
(when a supplemental statement of the case is required and 
when additional evidence is submitted after issuance of a 
statement of the case (SOC) or SSOC).  However, this evidence 
is not "pertinent" in that it does not lend support to the 
veteran's claim because there is simply no evidence of 
hypertension during service or within one year thereafter.  
Therefore, the Board finds that any error in failing to 
furnish a SSOC is not prejudicial as to the hypertension 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of service connection for a back condition with 
arthritis, to include as secondary to a service-connected 
left knee disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of hypertension in service or for 
many years thereafter, and no competent evidence of a nexus 
between the veteran's current hypertension and his period of 
active service.

3.  The RO continued to deny service connection for a back 
condition in an October 1976 rating decision.  Although the 
veteran submitted a notice of disagreement with that 
decision, he did not perfect an appeal to the Board.

4.  Evidence received since the October 1976 rating decision 
is new, bears directly and substantially upon the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of hypertension, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

The veteran seeks service connection for hypertension.  The 
Board finds that although the veteran is currently diagnosed 
with hypertension, a comprehensive review of the service and 
post-service evidence of record does not support a finding of 
hypertension in service or within one year thereafter.  

In fact, the medical evidence shows that the veteran was 
diagnosed with hypertension in 2000, forty-five years after 
his separation from service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection may not 
be established on a presumptive basis.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R.  § 3.307(a)(3).  Nor may service 
connection be established based on chronicity in service or 
continuity of symptomatology after service as service medical 
records (SMRs) are negative for hypertension.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Post-service 
medical records, as a whole, provide very negative evidence 
against this claim as it indicates a condition that began 
decades after service with no connection to service. 

With regard to the medical opinion of Dr. Y.H., M.D., the 
Board finds this opinion is entitled to very low, if any, 
probative value.  Dr. H. provides no reason for his belief 
that the hypertension is related to service, does not cite 
any medical record, and the statement, which is very brief, 
does not appear to be based on any objective medical fact.  
The opinion is clearly outweighed by service and post-service 
medical records which indicate a condition that began many 
years after service with no connection to service. 

Based on the above, the preponderance of the evidence is 
against service connection for hypertension.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A.  § 5107(b).  

With regard to this issue, review of the claims folder 
reveals compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters dated 
in August 2001, March 2003, April 2003, and March 2005, the 
RO advised the veteran of the evidence needed to substantiate 
his claim for hypertension and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the April 2003 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in August 2001, before the September 2001 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO provided the veteran with 
supplemental information in subsequent VCAA letters, there is 
no indication or allegation that doing so resulted in 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  In addition, the March 2005 VCAA letter 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-21. 

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence of any probative 
weight showing or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and private medical records as identified and 
authorized by the veteran.  The veteran indicated in a May 
2003 statement that he was not treated by the VA for 
hypertension.  The veteran has also submitted several written 
statements and private medical records.  He cancelled one 
Board hearing and failed to appear to the other.  Therefore, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

With regard to the back disorder, the RO denied service 
connection for a back disorder in a February 1947 rating 
decision.  It gave the veteran notice of this denial, but he 
did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  The RO 
continued to deny service connection for a back disorder in 
an October 1976 rating decision.  Although the veteran 
submitted a notice of disagreement with that decision, he did 
not perfect an appeal to the Board.  Therefore, that RO 
rating decision is final. Id.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

The Board notes that in the September 2001 rating decision, 
the RO explained that it had reopened the veteran's claim for 
a back condition based on new and material evidence, but 
denied the claim on the merits.  However, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a back condition before proceeding to the merits on 
appeal.

The RO denied service connection for a back disorder in a 
February 1947 rating decision because it found that the 
veteran's back condition was not incurred in service.  The 
RO's October 1976 rating decision again denied service 
connection for a back disorder for the same reason as the 
prior denial.  Evidence of record at the time of the October 
1976 rating decision consisted of SMRs from May 1940 to June 
1944, Naval Depot medical records from August to October of 
1946, a VA examination dated January 1947, VA treatment 
records dated in 1949, VA hospital records from Coral Gables 
dated February 1958, private hospital records from "W.C.," 
MD., dated in October 1968, and a VA examination from 
September 1976.  

Evidence received since the October 1976 rating decision 
consists of March 2001, June 2001, February 2003, and May 
2003 statements by the veteran; a January 2002 statement as 
part of a notice of disagreement; South Florida Orthopaedic 
Center treatment records and duplicates from April and May of 
2001; private treatment records of "Y.M.," MD., from 2000 
to 2002; and a medical opinion letter by Dr. M. dated in 
September 2003.

Upon review of the evidence, the Board finds that a May 2001 
private treatment letter from South Florida Orthopaedic 
Center relates that the veteran's left knee condition may be 
a contributing factor to the arthritis in his back.  Thus, 
the evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  It is thus 
new and material within the meaning of 38 C.F.R.  § 3.156(a) 
(as in effect prior to August 29, 2001).  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  The RO received 
the petition to reopen the claim in March 2001.  Therefore, 
the amended regulations are not for application.


ORDER

Service connection for hypertension is denied.

As new and material evidence has been received, the claim for 
service connection for a back condition with arthritis is 
reopened.  To that extent, the appeal is granted.


REMAND

As discussed above, the claim for service connection for a 
back condition with arthritis is reopened.  The current claim 
also includes the veteran's back condition as secondary to 
his service-connected left knee disorder.  However, before 
addressing the merits of the claim, the Board finds that 
additional development is required.

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

First, as pertinent to the back condition issue on appeal, 
the claims folder contains various private medical records, 
VA treatment records from the 1940s, and several older VA 
examinations.  However, in a February 2003 statement, the 
veteran indicated that he also received additional recent 
treatment at the VA Outpatient Clinic (VAOPC) in Oakland 
Park, Florida.  The veteran did not indicate the purpose or 
the specific time frame for these visits.  The Board notes 
that the claims folder does not contain these records, 
despite the RO's contention in a March 2003 VCAA letter that 
it requested copies of these records.  It does not appear 
that there was a response of record from the VAOPC in Oakland 
Park.  

At present, the medical evidence does not provide a basis to 
grant the claim for service connection or secondary service 
connection for a back disorder.  However, VA's duty to assist 
includes obtaining records of relevant VA medical treatment 
identified by the veteran.  38 U.S.C.A. § 5103A(c)(2) (West 
2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for the veteran's back 
condition would be relevant to the current inquiry, the RO 
should take appropriate steps to determine whether the above 
VA medical records exist, and if so, to obtain them on 
remand.  

The veteran himself is asked to provide any medical 
information regarding treatment of his current back condition 
as it relates to service or to his service-connected left 
knee disability.

Second, In October 2003, before the RO certified the appeal 
to the Board, it received medical records from Dr. H.  Review 
of these records reveals evidence relevant to the claim on 
appeal.  However, there is no indication that the RO has 
considered this evidence or issued a SSOC following receipt 
of the evidence.  See 38 C.F.R. § 19.31(b)(1) (2004) (a SSOC 
must be furnished when the agency of original jurisdiction 
receives additional pertinent evidence after it issues a SOC 
but before the appeal is certified and transferred to the 
Board).  In order to protect the veteran's due process 
rights, a remand is required so that the RO may consider this 
evidence.

Third, the Board notes that the claims folder contains an 
August 2001 request for a VA examination in relation to the 
veteran's claim for his back condition as secondary to his 
left knee disorder.  The RO discusses this examination in 
detail in its September 2001 rating decision.  However, the 
record does not include an actual report of the examination 
conducted in August 2001.  On remand, the RO should secure a 
copy of the August 2001 examination report for inclusion in 
the claims folder.

Finally, VA's duty to assist also includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

As discussed above, the September 2001 rating decision 
discussed the content of the missing August 2001 VA 
examination.  However, the exact nature of the veteran's 
current back condition and its relation to his service-
connected left knee disorder is unclear, even based on the 
report and described within the rating action.  Specifically, 
the most recent private medical evidence from May 2001 
indicates that the veteran suffers from spinal stenosis, 
degenerative disc disease, and lumbar radiculitis.  However, 
the RO refers to the back condition as a "Herniated Nucleus 
Pulposus, Lumbar Spine with Osteoarthritis."  A more current 
diagnosis is required to adequately address the veteran's 
back condition.  Therefore, a remand is in order for a new VA 
examination to determine, if possible, the nature and 
etiology of the veteran's current back condition.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should secure any records of 
medical treatment for the veteran's 
back condition from the VAOPC in 
Oakland Park, Florida.  The veteran is 
asked to assist, if possible, in 
obtaining these records.  VA must 
continue to obtain such records unless 
it is documented that the records do 
not exist or that further efforts 
would be futile.   

2.	The RO should secure a copy of the 
August 2001 VA examination report and 
associate it with the claims folder.  

3.	The RO should arrange for the veteran 
to be scheduled for a new VA 
orthopedic examination to determine 
the nature and etiology of any current 
back disorder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current physical 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any back disorder 
present.  The examiner should provide 
an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability) that any current back 
disorder is related to the veteran's 
period of active duty service from 
October 1940 to June 1944.  The 
examiner should also indicate whether 
it is at least as likely as not (a 50 
percent probability) that any current 
back disorder was caused by or 
permanently worsened by the veteran's 
service-connected left knee disorder.  
The examiner should also specifically 
comment upon the August 2001 VA 
examiner's report when it is placed in 
the claims folder.   

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

4.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured 
since the September 2003 SSOC.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran a SSOC 
and afford the applicable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


